Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered November 17, 1972, convicting him of criminal possession of a dangerous drug in the second degree, upon a jury verdict, and imposing sentence. The appeal also brings up for review a decision of the same court, made October 19, 1971, which, after a hearing, denied defendant’s motion to suppress evidence seized pursuant to a search warrant. Judgment affirmed. The discrepancy between the police officer’s affidavit in support of an application for the issuance of a search warrant and his testimony at the suppression hearing was too slight to affect the existence of probable cause for the issuance of the warrant; the trial court properly denied the motion to suppress the physical evidence. Defendant received a fair trial and the evidence amply supports the jury’s verdict. The sentence imposed upon defendant was not excessive. Latham, Acting P. J., Cohalan, Brennan, Munder and Shapiro, JJ., concur.